     Case: 1:18-cv-06022 Document #: 53 Filed: 10/30/18 Page 1 of 1 PageID #:473

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Seed CX Ltd.
                                   Plaintiff,
v.                                                      Case No.: 1:18−cv−06022
                                                        Honorable Gary Feinerman
Russell Andersson, et al.
                                   Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, October 30, 2018:


       MINUTE entry before the Honorable Gary Feinerman:Motion hearing set for
10/31/2018 [51] is stricken.Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
